Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2020.

Applicant's election with traverse of Group I, product claims, in the reply filed on 12/23/20 is acknowledged.  The traversal is on the ground(s) that all of the method claims relate to the product claims of Claim 1.  This is not found persuasive because unity of invention has been broken, as the art applied below with the reference cited in the Lack of Unity, in addition to the prior art reference of WO 2009/055054 (April 30, 2009), US Patent 9,394,371 used as the reference for ease in search.
The requirement is still deemed proper and is therefore made FINAL.

Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species has been found free of the prior art. The search has been extended as indicated above to the next species that is found in Claims 18 and 38. That or those species have been found free of the prior art. The genus has been search to the extent that a Markush of species searched from Claims 18 and 38 read on the broad genus of Claim 1.  The genus has not been found free of the prior art. Note that in election of species practice, prior art found that does not read on given claim, those claims are withdrawn from further consideration. Claims 32-37 are withdrawn as not reading on the prior art applied. 

	Status of the Claims
Claim(s) 1-4, 6, 7, 9-13, 18, 24, 27, 30, and 32-38 are pending.  Claims 24 and 27 are/remain withdrawn (method claims), and Claims 32-37 are withdrawn in the election of species practice for art purposes.  Claims 18 and 38 are allowed. Claims 1-4, 6, 7, 9-13, and 30 are hereby examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 


Claims 1-4, 6, 7, 9-13, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The courts have stated, for example:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, no that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
	

"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163.
The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.
Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
 
The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.
 
In the instant case, the claims are drawn to compounds of Claim 1 (generic).

(1) Level of skill and knowledge in the art: 
The level of skill to practice the art of the instantly claimed invention is high with regard to the various divergent skills necessary to practice the claimed invention which are generally not found in a single individual.

(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, the compounds of the instant invention are capable of either pan-group or group-selective AgrC receptor inhibition in S. epidermidis. The compounds appear to be species selective, and might be applied to selectively modulate either S. epidermidis or S. aureus AgrC receptors.

(5) Method of making the claimed invention:
Synthetic and peptidic synthetic methods well known in the prior art. 

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claim 1, and the dependent claims, excluding the species made, are a broad generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any class of compound where nearly every position is variant with unrelated amino acids. The claims lack written description because there is no disclosure of a correlation between 

Peptide
There are numerous example sequences, and those examples do not appear to demonstrate an essential common core structure that provides the intended function.  While having written description for the sequences identified in the specification, tables, and/or examples, there is insufficient description of a common core sequence in the Markush group, or a common feature among the various species represented in the Markush group that must remain constant, or have a particular physicochemical property (charge, polarity, aromaticity, hydrophobicity, size, etc…), that would allow one of skill in the art to practice the invention as claimed. With so many substitution being made with unrelated amino acids, and those substitution not being limited to a single point mutation at a time, one does not have any guidance as to which positions might change the intended structure/function of the peptide/protein, or just turn it into molecular weight marker.  The relationship from the species made are so limited at each at each position that it is unclear how changing an Alanine  to Serine would retain a necessary physicochemical property for the molecule to function as disclosed, see AIP-I D1A vs. AIP-I S2A, for example.  The Markush appears to be expanded from a small set of species to what might be done to have compounds that might function in the manner intended (agonist, antagonist, etc…), rather than an actual Markush that conveys essential structure function relationship to the intended use. Of the 22 peptides made in Table 1, 8 peptides (36%) are inactive, and 6 peptides (27%) have IC50 or EC50 values at >1000. This 

Further, not only is does the cyclic portion of the compound show unpredictability in the structure/function relationship to the species made, the linear portion of RT also seems to influence the activity of the molecule, and this can be up to seven amino acids in length. Thus, in combination of the linear and the cyclic, a robust structure/function of the compounds that can be made from the Markush is not found. The compounds made are very unrelated, and can be simply a cyclic alanine compound. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 12 and 13 of the remarks filed 09/10/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. The data applicants have presented for the Markush of Claim 1 shows unpredictability as state above. There is no common core that is present in the vast majority of the peptides that can be made to which a common property is demonstrate. The invention appears to be expanded in a way to present compounds from a few species that do not present a common core, and from the specification, do not work. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 9, 10, 12, and 30 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Janda, Kim D., et al., WO 2009/055054 (April 30, 2009), US Patent 9,394,371 used as the reference. 

Kim discloses the following peptides:
RN 1147641-65-3 HCAPLUS
L-lysyl-L-tyrosyl-L-asparaginyl-L-prolyl-L-cysteinyl-L-seryl-L-asparaginyl-
L-tyrosyl-, (9→5)-thiolactone (CA INDEX NAME)

The peptides are being read for art purposes as: 
L-lysyl (R9)-L-tyrosyl (R8)-L-asparaginyl (R7)-L-prolyl (R6)-L-cysteinyl-L-seryl (R4)-L-asparaginyl (R3)-L-tyrosyl(R2)-L-Leucine (R1), the cyclization via a (9→5)-thiolactone. R1 becomes the C-terminal peptide when the thiolactone is opened and is found in the prior art as NH2-K-Y-L-P-C-S-N-Y-L-CO2H.

RN 1147641-67-5 HCAPLUS
CN L-Leucine, L-lysyl-L-tyrosyl-L-asparaginyl-L-prolyl-L-cysteinyl-L-alanyl-L-seryl-
L-tyrosyl-, (9→5)-thiolactone (CA INDEX NAME)

RN 1147641-69-7 HCAPLUS
CN L-Leucine, L-lysyl-L-tyrosyl-L-asparaginyl-L-prolyl-L-cysteinyl-L-alanyl-L-asparaginyl-
L-tyrosyl-, (9→5)-thiolactone

These peptides are mimetics of quorum sensing auto-inducing peptides. Therefore, the inventions is anticipated by the prior art reference.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 14 of the remarks filed 09/10/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. The prior are teaches peptides that read on the instant Markush, as indicated above. This can be seen in both the reference and the search report which present peptides that can be made from these cyclic forms claimed in Claim 1. Therefore, the invention is anticipated by the prior art.

     Conclusion
No claims are allowed. Claims 18 and 38 are allowable as they no longer depend from Claim 1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



This application contains Claims 24 and 27 are drawn to an invention nonelected with traverse in the reply filed on 12/23/2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS S HEARD/Primary Examiner, Art Unit 1654